Citation Nr: 0530856	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for spondylosis and degenerative disc disease at L5-S1, for 
the period prior to August 10, 2004.  

2.  Entitlement to a higher initial rating than 40 percent 
for spondylosis and degenerative disc disease at L5-S1 for 
the period beginning August 10, 2004.

3.  Entitlement to an initial compensable rating for 
spondylosis and degenerative disc disease at C5-6, for the 
period prior to August 10, 2004.  

4.  Entitlement to a higher initial rating than 10 percent 
for spondylosis and degenerative disc disease at C5-6, for 
the period beginning August 10, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran retired in April 2000, after more than 22 years 
of active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted the veteran service connection 
for cervical and low back disabilities, assigning 
noncompensable ratings for both disabilities.  

During the course of the appeal, the RO increased the 
veteran's initial rating for his low back disability to 10 
percent in a February 2003 decision.  In an October 2004 
decision, the RO increased the veteran's initial rating for 
his low back disability to 40 percent, and increased the 
initial rating for his cervical spine disability to 10 
percent, both ratings effective August 10, 2004.  

The veteran's claim was remanded by the Board in October 
2003.  Pursuant to the Board's remand, the RO issued a 
statement of the case in March 2004 addressing the issues of 
service connection for a stress fracture of the right 
tibia/fibula, left and right hip conditions, hypertension, 
epididymitis, left and right forearm conditions, and a left 
shoulder condition.  Inasmuch as the veteran did not submit a 
timely substantive appeal regarding these issues, they are 
not in appellate status.  38 C.F.R. § 20.302 (2005).  






REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

A VCAA letter was sent to the appellant in April 2005, and 
pursuant to 38 C.F.R. § 3.159, the letter informed the 
veteran which information and evidence, if any, the claimant 
is required to provide to VA, and which information and 
evidence, VA is required to provide.  The letter also 
informed the veteran to submit any evidence that pertained to 
his claim.  

Regarding the requirement to inform the veteran of the 
information and evidence necessary to prove his claims, the 
letter referred to the requirements for a grant of service 
connection, but did not tell the veteran what information and 
evidence was needed to prove his claim for higher initial 
ratings for his low back and cervical spine disabilities.  If 
the April 2005 letter had been sent to the veteran prior to 
the initial grant of service connection, it would have 
satisfied the notice requirements for the VCAA according to 
the VA Office of General Counsel.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  However, since it was sent after the 
initial grant of service connection, the veteran must still 
be informed of the information and evidence needed to prove 
his claims for higher initial ratings.  

It is noted that a VCAA letter was also sent to the veteran 
in March 2001 (after service connection was granted for the 
disabilities in question), but this letter did not inform the 
veteran what information and evidence was needed to prove his 
claims for higher initial ratings.  

The Board, itself, cannot correct the aforementioned 
procedural due process deficiency; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the veteran's 
claim must be remanded for issuance a VCAA letter that tells 
the veteran of the information and evidence needed to prove 
his claims for higher initial ratings for the low back and 
cervical spine disabilities.  Accordingly, his claim must be 
remanded so that he can be provided notice as required in 
written format.

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of increased initial ratings for 
the veteran's low back and cervical spine 
disabilities (for the periods beginning 
August 10, 2004 and prior to August 10, 
2004), which information and evidence, if 
any, the claimant is required to provide 
to VA, and which information and evidence, 
VA is required to provide.  The appellant 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, 
readjudicate the appellant's claims of 
entitlement to a higher initial rating 
than 10 percent for spondylosis and 
degenerative disc disease at L5-S1, for 
the period prior to August 10, 2004; 
entitlement to a higher initial rating 
than 40 percent for spondylosis and 
degenerative disc disease at L5-S1 for the 
period beginning August 10, 2004; 
entitlement to an initial compensable 
rating for spondylosis and degenerative 
disc disease at C5-6, for the period prior 
to August 10, 2004; and, entitlement to a 
higher initial rating than 10 percent for 
spondylosis and degenerative disc disease 
at C5-6.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

